Citation Nr: 1708296	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  09-41 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for rheumatoid arthritis, to include as due to Agent Orange exposure, and as secondary to a service-connected disability.

3.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.

4.  Entitlement to higher initial/staged disability ratings for diabetes mellitus, currently rated 10 percent prior to June 1, 2011, and 20 percent from June 1, 2011.

5.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with hiatal hernia.

6.  Entitlement to service connection for pancreatitis.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from December 2008 (PTSD), August 2009 (rheumatoid arthritis and sleep apnea), and February 2012 (diabetes mellitus) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In June 2012, the Board remanded the following issues for additional development:  entitlement to an initial rating in excess of 50 percent for PTSD; entitlement to service connection for rheumatoid arthritis, to include as secondary to Agent Orange exposure, and as secondary to a service-connected disability; and entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.  In a June 2015 supplemental statement of the case (SSOC), the RO continued to deny the benefits sought for these claims and they have been returned to the Board for further adjudication.  

In June 2012, the Board had also remanded the issues of entitlement to service connection for hypertension, gastrointestinal disability and for erectile dysfunction for further development.  In a June 2015 rating decision, the RO granted service connection for gastroesophageal reflux disease (GERD) with hiatal hernia, hypertension and for erectile dysfunction.  In an October 2015 notice of disagreement (NOD), the Veteran disagreed with the initial 10 percent rating assigned for GERD with hiatal hernia.  Since a Statement of the Case (SOC) has not been issued, the Board must remand this matter.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Moreover, the Board notes that in a February 2012 rating decision, the RO granted service connection for diabetes mellitus and assigned an initial 10 percent rating, effective January 31, 2011.  In May 2012, the Veteran submitted a NOD disagreeing with the initial 10 percent rating assigned for this disorder.  In June 2015, the RO issued a SOC.  Thereafter, in a June 2015 rating decision, the RO increased the rating for diabetes mellitus to 20 percent, effective June 1, 2011.  The Veteran perfected the appeal by submitting a VA Form 9 in July 2015.  Thus, this issue is also before the Board.

Lastly, in an October 2015 rating decision, the RO denied service connection for pancreatitis.  The Veteran submitted a NOD with respect to this denial in January 2016.  As a SOC has not yet been provided, the Board has no discretion, and this issue must be remanded for such purpose.  See Manlincon, supra.

The issues of entitlement to an initial evaluation in excess of 50 percent for PTSD; entitlement to service connection for rheumatoid arthritis, to include as due to Agent Orange exposure, and as secondary to a service connected disability; entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability; entitlement to an initial rating in excess of 10 percent for GERD with hiatal hernia; and entitlement to service connection for pancreatitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to June 1, 2011, the Veteran's diabetes mellitus was manageable by restricted diet only.

2.  Beginning June 1, 2011, the Veteran's diabetes mellitus required a restricted diet and oral hypoglycemic medication as of that date.


CONCLUSION OF LAW

The criteria for a higher initial rating for diabetes mellitus, in excess of 10 percent prior to June 1, 2011, and in excess of 20 percent thereafter, have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R.  §  4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U .S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F. R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran is appealing the February 2012 rating decision initial rating assignment for diabetes mellitus.  There is no duty to provide additional section 5103(a) (VCAA) notice upon the Veteran's filing of a notice of disagreement as to the initial rating assignment.  38 C.F.R. § 3.159(b)(3) (2016).  Rather, such notice of disagreement triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision, and a statement of the case which set forth the relevant diagnostic code rating criteria.  As such, the appropriate notice has been given in this case with respect to the initial rating issue on appeal.  

In addition, the duty to assist the Veteran has been satisfied in this case. The service treatment records, private treatment records and VA examination reports are all in the claims file.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim.

Increased Rating for Diabetes Mellitus

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran contends that he is entitled to higher initial/staged ratings for his diabetes mellitus.  Service connection has been established for diabetes mellitus, effective from January 31, 2011.  An initial disability rating of 10 percent has been assigned prior to June 1, 2011 and a 20 percent rating has been assigned from June 1, 2011 for the service-connected for diabetes mellitus.

Diabetes mellitus is evaluated under Diagnostic Code 7913.  38 C.F.R. § 4.119. Pursuant to Diagnostic Code 7913, a rating of 10 percent is assigned for diabetes that is manageable by restricted diet only.  A rating of 20 percent is assigned for diabetes requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

Because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  In addition, a 40 percent rating under Diagnostic Code 7913 requires medical evidence that occupational and recreational activities have been restricted by diabetes.  Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2007).

Note 1 to Diagnostic Code 7913 provides that compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Separate service connection, with a compensable initial rating for each, has been established for neuropathy of the right and left lower extremities as secondary to the service-connected diabetes mellitus disability.  The Veteran has not filed a substantive appeal regarding these issues. Accordingly, they are not currently before the Board for consideration.

On VA examination in March 2011, it was noted that the Veteran was found to have diabetes mellitus following a blood test in January 2011.  The Veteran stated that he watched what he eats.  He was not on any oral medication or insulin.  His activity was not regulated.  He walked three times a week.  He had no ketoacidosis or hypoglycemic reaction.  He had never been hospitalized for diabetes.  He saw his primary care doctor every six months.  He did not see an endocrinologist.  He went for an eye examination every year.  He did not have retinopathy of the eyes.  He did not have any numbness in the fingers or toes.  

VA treatment records show that on June 1, 2011, the Veteran started taking Metformin for treatment of his diabetes.

On VA examination in July 2013, the Veteran's diabetes mellitus was treated by a prescribed oral hypoglycemic agent.  He did not require regulation of activities as part of medical management of his diabetes mellitus.  He did not have progressive loss of strength.  

On VA examination in April 2015, the Veteran's diabetes mellitus was managed by a restricted diet and prescribed oral hypoglycemic agent(s).  He did not require regulation of activities as part of medical management of diabetes mellitus.  He visited his diabetic care provider for episodes of ketoacidosis and for hypoglycemia less than two times a month.  There were no hospitalizations over the past 12 months.  There was no progressive unintentional weight loss or loss of strength attributable to diabetes mellitus.        

Upon review of all the evidence of record, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for diabetes mellitus prior to June 1, 2011.

Prior to June 1, 2011, the Veteran's diabetes mellitus was managed by restricted diet and exercise only, and a rating in excess of 10 percent for this time period is not warranted.

The Board further finds that the Veteran is not entitled to a rating in excess of 20 percent for diabetes mellitus from June 1, 2011.  The evidence shows that on June 1, 2011, the Veteran was first prescribed an oral hypoglycemic agent (Metformin) for treatment of his diabetes mellitus.  There is no evidence beginning June 1, 2011, as to the Veteran's diabetes requiring insulin and/or regulation of activities.    

Additionally, the Board has considered the Veteran's statements that a higher disability rating is warranted for his diabetes mellitus disability.  In this case, the Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He has not been shown, however, to have the requisite medical knowledge or skill to be considered competent to identify a specific level of disability relating the diabetes disability to the appropriate diagnostic codes.  Rather, competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners who examined him during the current appeal and who have provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.  Accordingly, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his diabetes disability.

For these reasons, the Board finds that the weight of the evidence is against an initial rating in excess of 10 percent prior to June 1, 2011, or in excess of 20 percent thereafter, for diabetes mellitus.  To the extent that any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.



Other Consideration

The provisions of 38 C.F.R. § 3.321 (b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for the service-connected disability, an extra-schedular evaluation will be assigned.  Consideration of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.   

In this case, the Board finds the evidence in this case does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  In this regard, the Board notes that the rating criteria reasonably describe the claimant's disability levels and symptoms. Thun, 22 Vet. App. at 115.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  The Board notes that the evidence does not indicate, nor has the Veteran alleged, that this is a circumstance where extra-schedular consideration is required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Accordingly, the Board finds that referral for an extraschedular rating is not warranted based upon the combined effect of multiple conditions.

Further, the record reflects that the Veteran has been in receipt of a total disability rating for compensation purposes based on individual unemployability (TDIU) from December 7, 2005.


ORDER

Entitlement to higher initial/staged ratings for diabetes mellitus, rated 10 percent prior to June 1, 2011, and 20 percent from June 1, 2011, is denied.


REMAND

The remaining claims on appeal warrant further development.

Increased Rating for PTSD

A review of the record reveals that there is a relevant February 2016 VA psychiatric examination report that has not been considered by the RO with regard to the PTSD claim, nor cited in a written waiver of RO review.  See 38 C.F.R. § 20.1304 (2016).  Consequently, this issue needs to be returned to the AOJ for readjudication with consideration of the additional evidence, prior to the Board's adjudication.


Service Connection for Rheumatoid Arthritis

The Veteran is seeking service connection for rheumatoid arthritis, to include as due to Agent Orange exposure, and as secondary to a service-connected disability.

In the June 2012 remand, the Board noted that a June 2009 VA examiner determined that the Veteran's rheumatoid arthritis did not have any clinical causal relation with his service-connected PTSD.  However, the examiner did not provide a rationale for this opinion.  Moreover, the Board noted that since the last examination, service connection had been established for coronary artery disease and diabetes mellitus.  Thus, the Board determined that further examination was warranted that would also address these service-connected disabilities.

The Veteran underwent VA examination in April 2015.  The examiner opined that the Veteran's rheumatoid arthritis was not proximately due to or aggravated by his PTSD, coronary artery disease or diabetes mellitus.  The examiner's rationale was based solely on medical literature that showed no casual connection or aggravation of rheumatoid arthritis by any of these disabilities.  The examiner did not explain the opinion in terms of his own medical expertise or in terms of the Veteran's specific medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).      

In light of the above, the Board finds that a remand is warranted to obtain further clarification with respect to the issue on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

Service Connection for Sleep Apnea

The Veteran is seeking service connection for sleep apnea, to include as secondary to a service-connected disability.

On his June 1969 service induction examination report, the Veteran reported having trouble sleeping.  Thereafter, medical evidence of record shows that the Veteran was diagnosed as having sleep apnea in November 2007 based on the results of a VA polysomnography report.

In the June 2012 remand, the Board noted that the June 2009 VA examiner stated that PTSD, per se, does not cause obstructive sleep apnea, but may worsen the symptoms.  The examiner did not provide an opinion on whether the Veteran's PTSD aggravated his sleep apnea.  Moreover, the examiner opined that it was less likely than not that the Veteran's sleep apnea is related to his report of frequent trouble with sleep as noted in the service induction examination.  The examiner did not provide a rationale for this opinion.  Thus, the claim was remanded for further VA examination.  

On VA examination in April 2015, the examiner opined that the Veteran's sleep apnea was not likely due to his service-connected diabetes mellitus, coronary artery disease and/or PTSD or aggravated beyond the natural progression of the disease by any of these service-connected disorders.   The examiner noted that sleep apnea is an anatomical syndrome and that his service-connected disorders are not causes of sleep apnea.  However, aside from not providing a rationale for why the Veteran's PTSD does not aggravate his sleep apnea, the examiner failed to provide a rationale for the opinion on whether sleep apnea is chronically aggravated by diabetes mellitus and/or coronary artery disease.  Moreover, in providing a negative nexus opinion on direct incurrence service connection, the examiner did not address the Veteran's service induction examination report referencing sleep problems.
 
In light of the deficiencies reported above, the Board finds that further examination is warranted.  See Stegall, supra.

Manlincon Issues

Lastly, a June 2015 rating decision granted service connection for GERD with hiatal hernia and assigned a 10 percent initial rating for this disorder.  In an October 2015 statement, the Veteran expressed disagreement with the assigned rating for GERD for hiatal hernia.  Also, an October 2015 rating decision denied service connection for pancreatitis.  In a January 2016 statement, the Veteran expressed disagreement with the denial of service connection for pancreatitis.  Since an SOC has not been issued, the Board must remand these matters.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).    

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should readjudicate the claim of entitlement to an initial rating in excess of 50 percent for PTSD after consideration of the evidence submitted since the June 2015 SSOC, to include the February 2016 VA psychiatric examination.

2.  Forward the Veteran's claims file to the examiner who conducted the April 2015 VA rheumatoid arthritis examination for an addendum opinion (or a suitable substitute if this examiner is unavailable for an addendum opinion).   

Following a review of the relevant evidence in the claims file, to include the April 2015 examination report, the examiner is requested to provide an opinion as to:  (1) whether it is at least as likely as not (50 percent likelihood or greater) that any service-connected disability caused his rheumatoid arthritis; and (2) whether it is at least as likely as not (50 percent likelihood or greater) that any service-connected disability chronically aggravated his rheumatoid arthritis.

All opinions expressed by the examiner must be accompanied by a complete rationale.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinions.  

3.  Forward the Veteran's claims file to the examiner who conducted the April 2015 VA sleep apnea examination for an addendum opinion (or a suitable substitute if this examiner is unavailable for an addendum opinion).   

Following a review of the relevant evidence in the claims file, to include the April 2015 examination report, the examiner is requested to provide an opinion as to:

(1) Whether there is clear and unmistakable evidence of record which establishes that sleep apnea existed prior to service; if so, such clear and unmistakable evidence must be identified, and an opinion must be provided as to whether there is clear and unmistakable evidence of record which establishes that the pre-existing sleep apnea was NOT chronically aggravated by service; if so, such clear and unmistakable evidence must be identified.  In this regard, the examiner should note that sleep apnea was not clinically identified on examination for induction to service, but that a history of frequent trouble sleeping was noted on his June 1969 induction examination report.

If there is not clear and unmistakable evidence of record which establishes that sleep apnea existed prior to service and was NOT aggravated by service, provide as opinion as to:

(1) Whether it is at least as likely as not (50 percent likelihood or greater) that the Veteran's sleep apnea is etiologically related to active service;
(2) Whether it is at least as likely as not (50 percent likelihood or greater) that his sleep apnea is chronically aggravated by any service-connected disability.  

All opinions expressed by the examiner must be accompanied by a complete rationale.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinions.  

4.  When the development requested above has been completed, the claims should be readjudicated by the AOJ.  If a benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

5.  The AOJ should issue an SOC pertaining to the issues of entitlement to an initial rating in excess of 10 percent for GERD with hiatal hernia and entitlement to service connection for pancreatitis.  The issues should be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


